Title: From James Madison to Edmund Randolph, 3 March 1788
From: Madison, James
To: Randolph, Edmund


My dear friend
N. York Mar. 3. 88.
The Convention of N. Hampshire have disappointed the general expectation. They have not rejected the Constitution, but they have adjourned without adopting it. It was found that on a final question there would be a majority of 3 or 4 in the negative but in this number were included some who with instructions from their Towns against the Constitution, had been proselyted by the discussions. These concurring with the fœderalists in the adjournment, carried it by 57 agst. 47. if I am rightly informed as to the numbers. The second meeting is not to be till the last week in June. I have enquired from the Gentlemen from that quarter what particularly recommended so late a day, supposing it might refer to the times fixed by N.Y. & Virga. They tell me it was governed by the intermediate annual elections and Courts. If the opposition in that State be such as they are described it is not probable that they pursue any sort of plan, more than that of Massts. This event whatever causes may have produced it, or whatever consequences it may have in N.H. is no small check to the progress of the business. The opposition here which is unquestionably hostile to every thing beyond the fœderal principle, will take new spirits. The event in Massts. had almost extinguished their hopes. That in Pena. will probably be equally encouraged.
Col. Heth arrived a day or two ago with the proceedings of the Commissrs. They will be laid before Congs. to day. I have been detained from setting out for Virga. by this circumstance having fixed on yesterday for the purpose. I shall probably get away tomorrow, and possibly this afternoon. Yrs. Affey.
Js. Madison Jr
